Order filed August 1, 2017




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00466-CV
                                  ____________

                         RIMA GROUP, INC., Appellant

                                        V.

  DAVID H. JANOWITZ AND CYNTHIA EDMISTON, AS TRUSTEE OF
     THE JANOWITZ EDMISTON FAMILY LIVING TRUST, Appellees


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-00370

                                   ORDER

      The clerk’s record was filed July 21, 2017. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c).
The record does not contain the Final Summary Judgment signed March 17, 2017.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before August 21, 2017, containing the Final Summary Judgment
signed March 17, 2017.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM